          Case 2:20-cv-00872-PD Document 30 Filed 09/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHERYL A. MORETT,                             :
    Plaintiff,                                :
                                              :
              v.                              :      Civ. No. 20-872
                                              :
WILLIAM GRETZULA, et al.,                     :
     Defendants.                              :

                                       ORDER

        AND NOW, this 2nd day of September, 2020, it is hereby ORDERED that my August,

18, 2020 Order (Doc. No. 29) is VACATED. The CLERK OF COURT shall REOPEN this

case.



                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           ________________________
                                                           Paul S. Diamond, J.
